number release date id office uilc cca-310180-09 -------------- from ------------------ sent tuesday date pm to ------------------- cc subject fw question on sec_6695 here's what i mentioned section of the uniform commercial code ucc provides that negotiation is the transfer of an instrument in such form that the transferee becomes a holder if the instrument is payable to order it is negotiated by delivery with any necessary endorsement if payable to bearer it is negotiated by delivery historically sec_3 of the ucc does not apply to electronic fund transfers to address the situation of updating the ucc to include electronic transfers the national conference of commissioners on uniform state laws nccusl adopted the uniform electronic transactions act ueta on date the ueta defines the terms record electronic record and electronic signature and provides as a general_rule that electronic records and signatures satisfy legal requirements that a record be in writing or signed the ueta also applies only to transactions between parties when each has agreed to conduct transactions by electronic means the ueta a creates a form of electronic negotiable instrument called a transferable record as long as an entity has control of the transferable record it is a holder of the record as defined by ucc and has the same rights and defenses as a holder of a negotiable instrument or document under ucc article sec_3 and the requirements of delivery possession and endorsement are eliminated a person has control_over the record if a system employed for evidencing the transfer of interests in the transferable record reliably established that person as the person to which the transferable records was issued or transferred this requirement can be met by a system that creates stores and assigns the transferable record in a manner that satisfies six specific conditions enumerated in the ueta similarly the banking rules under cfr have begun to treat electronic transfers as negotiable instruments see cfr additionally in implementing the bank security act codified pincite u s c 1829b u s c and u s c the financial_crimes_enforcement_network fincen amended its regulations to treat electronic funds transfers the same as negotiable instruments see fed reg sec_6695 specifically prohibits a practitioner from endorsing or negotiating a tax_refund check on behalf of a taxpayer given that sec_6695 uses the term negotiate it is acceptable to look to outside sources such as the ucc and banking laws to interpret that term those sources now provide that electronic transfers are to be treated as negotiable instruments using those sources discussed above i conclude that sec_6695 applies to prohibit a preparer exercising control of electronic refunds
